 JEFFREY MANUFACTURING DIVISIONJeffrey Manufacturing Division, Dresser Industries,Inc. and United Steelworkers of America, AFL-CIO. Case 11 -CA-9128September 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMHBERSJENKINS AND) PENEI.IIOUpon a charge filed by United Steelworkers ofAmerica, AFL-CIO, hereinafter called the Union,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region11, issued a complaint and notice of hearing onMay 30, 1980, against Jeffrey Manufacturing Divi-sion, Dresser Industries, Inc., hereinafter called Re-spondent, alleging that Respondent violated Sec-tion 8(a)(1) and (5) of the Act by refusing to bar-gain with the Union as the exclusive representativeof its production and maintenance employees at itsBelton, South Carolina, facility.Copies of the charge and complaint and notice ofhearing were served on Respondent and the Union.On or about June 9, 1980, Respondent filed itsanswer to the complaint, denying the commissionof any unfair labor practices. On July 24, 1980, Re-spondent, the Union, and the General Counsel filedwith the Board a stipulation of facts and jointly pe-titioned the Board to transfer this proceeding di-rectly to the Board for findings of fact, conclusionsof law, and Order. The parties stipulated that theywaived a hearing before an administrative lawjudge and agreed that the charge, complaint andnotice of hearing, Respondent's answer to the com-plaint, and the stipulation of facts constitute theentire record in the case. On August 13, 1980, theBoard issued an order approving the stipulationand transferring the proceeding to the Board.Thereafter, the General Counsel filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation, includ-ing the exhibits, the brief, and the entire record inthis proceeding, and hereby makes the followingfindings:1. BUSINESS O1: THE RESPONDENTRespondent is now, and has been at all times ma-terial herein, a Delaware corporation with a plantin Belton, South Carolina, where it is engaged inthe manufacture of mining industry conveyor com-ponents. During the past 12-month period, whichperiod is representative of all times material herein,Respondent, in the course and conduct of its busi-252 NLRB No. 84ness operations, has manufactured, sold, andshipped goods and materials valued in excess of$50,000, which goods and materials were shippedby it directly to customers located in States otherthan the State of South Carolina, and, during thesame period of time, Respondent has purchasedgoods and materials valued in excess of $50,000,which goods and materials were transported anddelivered to it directly by suppliers located inStates other than the State of South Carolina.The parties stipulated, and we find, that Re-spondent is, and has been at all times materialherein, engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and we find thatit will effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe Union, United Steelworkers of America,AFL-CIO, is a labor organization with the mean-ing of Section 2(5) of the Act.III. THE UNF AIR I.ABOR PRACTICESA. FactsOn September 16, 1977, Union filed a petition forCertification of Representative in Case I -RC-4416, naming Respondent as the Employer. TheRegional Director for Region 11, on September 30,1977, approved a Stipulation for Certification UponConsent Election in Case 11-RC-4416, in the fol-lowing unit:All production and maintenance employees atthe Company's Belton, S. C. plant; excludingall office clerical, professional and technicalemployees, all guards and/or watchmen, andsupervisors as defined in the Act.A secret-ballot election was conducted in said uniton October 27, 1977, under the supervision of theRegional Director.The Union, on November 3, 1977, filed timelyobjections to conduct affecting the results of theelection. On January 12, 1978, the Regional Direc-tor issued his Report on Objections and Chal-lenges, Direction, and Order Consolidating Casesin Cases I 1-RC-4416, 11-CA-7051, and 11-CA-7337, wherein he recommended that three of theUnion's objections be overruled and that a hearingbe held to resolve the challenges to the ballots andthe five remaining union objections. The RegionalDirector consolidated the Union's objections withthe outstanding complaint proceedings in Cases 11-CA-7051 and 11-CA-7337. On or about January25, 1978, Respondent filed exceptions to the Reporton Objections and Challenges, Direction, and631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder Consolidating Cases. The Board issued aDecision and Order Remanding for Hearing,' onFebruary 10, 1978, in which the Regional Direc-tor's Report on Objections and Challenges, Direc-tion, and Order Consolidating Cases was adoptedin all respects.On or about July 25, 1979, Administrative LawJudge Stanley N. Ohlbaum issued a Decision inCases I l-CA-7051, 11-CA-7337, 11-CA-7596, andI -RC-4416, in which he recommended, inter alia,that the challenge to the ballot of William Ford,Jr., be sustained, that the challenge to the ballot ofWalter Whitacre be overruled and that his ballotbe opened and counted, and that a revised tally ofballots be served on the parties. On March 3, 1980,following timely exceptions filed by the GeneralCounsel, the Union, and Respondent, and an an-swering brief in opposition to the exceptions filedby Respondent, the Board issued its Decision,Order, and Direction in Jeffrey Manufacturing Divi-sion, Dresser Industries, Inc,2 in which it, inter alia,ordered Respondent to bargain collectively withthe Union, directed that the ballots of TerryBoyter, Walter Whitacre, and Larry Burgess beopened and counted, and, in the event the Unionreceived a majority of the valid votes cast, it di-rected further that the Regional Director issue aCertification of Representative. The second revisedtally of ballots was issued by the Regional Directoron April 2, 1980. The Regional Director, on April8, 1980, certified the Union as the exclusive bar-gaining representative of Respondent's employeesin the unit described above.By letters to Respondent dated March 10 andApril 10, 1980, respectively, the Union requestedRespondent to bargain collectively with respect torates of pay, wages, hours of employment, andother terms and conditions of employment. Byletter dated April 18, 1980, Respondent rejectedthe Union's request and declined to bargain collec-tively with the Union for the reasons set forth inRespondent's exceptions, supporting briefs, and itsletter to the Union dated April 18, 1980. Respond-ent's stated reason for rejecting the Union's requestto bargain is to obtain judicial review of theBoard's certification of the Union pursuant to Sec-tion 10(f) of the Act.B. Contentions of the PartiesThe General Counsel contends that Respondenthas violated Section 8(a)(5) and (1) of the Act byits refusal to bargain with the Union, because anemployer's duty to bargain with a labor organiza-tion following issuance of a Board bargaining orderNot reported in olumes of Board Decisions2 248 NLRB 33 (1980)is not suspended pending appellate court review ofthe Board's Order.3The General Counsel assertsthat Respondent's bargaining obligation is estab-lished by the Board's decision in Jeffrey Manufac-turing, supra, in which the Board, inter alia, or-dered Respondent to bargain with the Union.Moreover, the General Counsel contends that inthe absence of newly discovered or previously un-available evidence the Board may not reconsider,in an unfair labor practice proceeding, questionsthat have been disposed of in a prior representationproceeding.Respondent, in its answer to the complaint,admits that it has refused, and continues to refuse,to bargain with the Union because it has a good-faith doubt that the Union represents an uncoercedmajority of its employees in a unit appropriate forcollective bargaining, and contends that its refusalto bargain is solely for the purpose of exercising itsright to obtain review of the Board's decision inCase 11-RC-4416 before the United States Courtof Appeals for the Fourth Circuit.C. Discussion and ConclusionWe find no merit in Respondent's contention thatit has not violated Section 8(a)(5) and (1) of theAct because it need not bargain with the Unionuntil it has obtained complete review of the previ-ous unfair labor practice proceeding. As we statedin Montgomery Ward, supra, it is well settled thatcollateral litigation does not suspend the duty tobargain under Section 8(a)(5) of the Act.4Re-spondent has not offered any newly discovered orpreviously unavailable evidence in support of aruling different than that of the Board in the priorproceeding. We find, therefore, that Respondent'scontinuing refusal, since April 18, 1980, to bargainwith the Union violated Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.3 Citing Montgomery Ward d Co.. Incorporated, 228 NLRB 1330 (1977).See E. H Limited, d/b/a Earringhouse Imports, 235 NLRB 1295(1978) Sec. 10(g) of the Act provides, moreover, that the commencementof proceedings tinder Sec. 10(e) or (f), which provide for court review ofBoard orders, "shall not. unless specifically ordered by the Court, act asa stay of the Board's order."632 JEFFREY MANUFACTURING DIVISIONV. HE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectu-ate the policies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Jeffrey Manufacturing Division, Dresser In-dustries, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. United Steelworkers of America, AFL-CIO,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By failing and refusing to bargain collectivelywith the Union since April 18, 1980, as the dulydesignated representative of its employees in theappropriate unit described above with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.4. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Jeffrey Manufacturing Division, Dresser Industries,Inc., Belton, South Carolina, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Steelwork-ers of America, AFL-CIO, as the exclusive bar-gaining representative of its employees in theabove-described unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with United Steel-workers of America, AFL-CIO, as the exclusiverepresentative of all employees in the above-de-scribed appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditionsof employment.(b) Post at its Belton, South Carolina, facilitycopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 11,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.' In the eent that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bhOrder of the National Labor Relations Board" shall read "Posted Pursu-ant Io aI Judgment of the United States court of Appeals Enforcing anOrder of the National abor Relations Board "APPENDIXNoTicE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Steelworkers of America, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILl. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:633 DIECISI()NS OF NAII()NAL. I.AI()R REI.ATIONS BOARDAll production and maintenance employeesat our Belton, South Carolina, plant; exclud-ing all office clericals, professional and tech-nical employees, all guards and/or watch-men, and supervisors as defined in the Act.JEI:I:RIEY MANUIACTURINGi DIVISION,DRiSSI!R INI)USTRIES, INC.634